Citation Nr: 1128200	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-36 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to reimbursement for the cost of the Graduate Record Examination (GRE) under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to reimbursement for the cost of the GRE under the Post-9/11 GI Bill.

Jurisdiction over this case was subsequently transferred to the VARO in Houston, Texas, and that office forwarded the appeal to the Board.

In his August 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board and one was scheduled for April 19, 2011.  However, the Veteran failed to appear for the hearing and his request will therefore be considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).


FINDING OF FACT

The Veteran paid $160.00 to take the GRE and properly submitted an application for reimbursement of this payment pursuant to the RO's certification that he was entitled to benefits for an approved program of education or training under the Post- 9/11 GI Bill.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for a program of education under the post 9/11 GI Bill have been met with regard to payment of $160.00 for the GRE.  38 U.S.C.A. 3002, 3301, 3452 (West Supp. 2010); 38 C.F.R. §§ 21.9510, 21.9620 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

38 C.F.R. § 21.9510 provides that the provisions of subpart B of 38 C.F.R. § Part 21, applicable to vocational rehabilitation and education, apply to claims filed for educational assistance under 38 U.S.C.A. Chapter 33 with respect to VA's responsibilities upon receipt of claim, VA's duty to assist claimants in obtaining evidence, and time limits.  The provisions of subpart B contain notification and assistance requirements regarding education claims.  However, as the Board is granting the only claim on appeal, for reimbursement of payment for the GRE, the claim is substantiated, and further discussion of notification and assistance requirements is therefore unnecessary.

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A. Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2010).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. § 21.9550(a).

In a December 2009 letter, the RO certified that the Veteran was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  In April 2010, the Veteran applied for reimbursement for the GRE examination, and submitted documents indicating that he had taken the GRE on March 12, 2010 and paid $160.00 to do so.

Pursuant to 38 C.F.R. § 21.9620, VA will pay educational assistance for an eligible individual's pursuit of an approved program of education.  38 U.S.C.A. § 3301(3) provides that the term "program of education" has the meaning given to it in 38 U.S.C.A. § 3002.  38 U.S.C.A. § 3002(3), in turn, provides that the term "program of education" has the meaning given to this term in 38 U.S.C.A. § 3452(b).  38 U.S.C.A. § 3452(b) provides that the term "program of education" includes national tests for admission to institutions of higher learning or graduate schools such as the GRE.

The above statutes and regulation indicate that the GRE falls within the definition of program of education, and that VA will pay educational assistance for an eligible individual's pursuit of an approved program of education under the post 9/11 GI Bill.  As the Veteran's application was timely and he appears otherwise eligible for this benefit, his claim for reimbursement for the $160.00 he paid to take the GRE on March 12, 2010 must be granted.


ORDER

Entitlement to reimbursement for the cost of the GRE under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill), is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


